Citation Nr: 0524437	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1943 to May 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.

In April 2004, the Board remanded for a VA audiological 
examination and clarification of a particular issue. The 
actions were completed in December 2004.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by an average puretone threshold of 56 for the 
right ear and an average puretone threshold of 60 decibels 
for the left ear; speech recognition scores of 92 percent for 
the right ear and 72 percent for the left ear; application of 
the puretone average and speech discrimination scores from 
these evaluations to Table VI in the Rating Schedule results 
in the designation of "I" for the right ear and "V" for the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the veteran's service-connected bilateral hearing loss have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In its January 2003 and August 2003 
letters, the RO informed the veteran of the evidence 
necessary to prove entitlement to his increased rating claim. 
Specifically, the letters advised the veteran that to 
establish entitlement, he will need to obtain evidence such 
as VA medical or other private treatment records to show that 
his service-connected condition has become worse.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its January 2003 
and August 2003 letters, the RO informed the veteran that it 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim. Such evidence would include 
medical records, employment records, records from other 
federal agencies, and any other records it receives notice 
of. VA would also assist him by providing a medical 
examination or medical opinion if found necessary.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the January 
2003 and August 2003 letters, the RO instructed the veteran 
to submit any treatment reports or statements from physicians 
who may have treated him. The RO also instructed the veteran 
to provide information about any person or agency who may 
have additional evidence, and provided him VA Form 21-4142 to 
complete regarding such treatment.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the January 2003 and 
August 2003 letters, the RO instructed the veteran to send in 
the requested information and evidence promptly, within a 
designated period of time. 

Throughout the adjudication process and in the January 2003 
and August 2003 letters, the RO has asked the veteran to 
provide VA with information about evidence that might be 
available, and was told VA would assist him in obtaining any 
additional evidence. When the appellant has provided 
information about where he was treated for his claimed 
condition, VA has obtained the records. The veteran has been 
given two VA audiological examinations and his records have 
been obtained. In August 2003 and May 2004, after having been 
notified of VA's duty to assist him in developing his case, 
the veteran informed the RO that he had no further evidence 
to submit regarding his appeal and requested appellate 
review.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran was given an audiological examination privately 
by Mr. C.F., M.C.D. of the Hearing Clinic, in December 2002. 
The letter submitted by Mr. C.F. reported his findings that 
the veteran was found to have mild low frequency sloping to 
moderate high frequency sensorineural hearing loss 
bilaterally. The graph submitted as medical evidence by Mr. 
C.F. was not fully interpreted and he stated only that the 
veteran's puretone average for 1000, 2000, 3000, and 4000 Hz 
was 58.75 db HL bilaterally. Speech discrimination scores for 
the Maryland CNC test were 64 percent for the right ear and 
60 percent for the left ear, and both ears were tested at the 
most comfortable listening level. Mr. C.F. recommended to the 
veteran that he wear bilateral hearing aids to improve his 
communication abilities.

VA conducted an audiological examination in February 2003. 
The examiner noted that the veteran's claims file was 
available for review. Testing revealed normal hearing in the 
low frequencies with mild to sloping to severe loss in the 
middle to high frequencies. The diagnosis revealed mild to 
severe sensorineural hearing loss. The audiological 
evaluation, puretone thresholds, in decibels, were measured 
at the following:




HERTZ


1000
2000
3000
4000
RIGHT
35
40
45
60
LEFT
40
50
55
60

The average puretone threshold for the right ear was computed 
at 45, and for the left ear, the average was 51. Speech 
recognition evaluation under the Maryland CNC test noted 
excellent to good word recognition, with a score of 96 
percent for the right ear and 86 percent for the left ear.

In April 2004, the Board remanded for another VA audiological 
examination and to request an opinion as to what differences, 
if any, in testing methods accounted for inconsistencies 
between the recent VA audiological examination results and 
Mr. C.F.'s December 2002 audiological test findings.

Pursuant to the remand, VA conducted another audiological 
examination in December 2004. The examiner noted that the 
veteran's claims file was available for review. The diagnosis 
and clinical tests revealed the right ear had normal hearing 
from 250-500 Hz with a moderate to severe sensorineural 
hearing loss from 1000-8000 Hz. The left ear revealed normal 
hearing from 250-500 Hz with a mild to severe sensorineural 
hearing loss from 1000-8000 Hz. The audiological evaluation, 
puretone thresholds, in decibels, were measured at the 
following:




HERTZ


1000
2000
3000
4000
RIGHT
45
45
60
75
LEFT
45
60
65
70

The average puretone threshold for the right ear was computed 
at 56, and for the left ear, the average was 60. Speech 
discrimination testing with a quiet background was assessed 
utilizing the Maryland CNC Recorded Word list, with a score 
of 92 percent for the right ear and 72 percent for the left 
ear.

In response to the Board's remand instructions, the VA 
examiner discussed that the results were consistent with the 
audiogram performed by Mr. C.F. in December 2002 in the 
frequencies from 1000-8000 Hz. However, the examiner found 
them to be inconsistent with the low frequency thresholds at 
250 and 500 Hz. The current VA speech discrimination results 
were also noted to be inconsistent with the results obtained 
from Mr. C.F. The current test results were noted to be more 
consistent with the VA audiogram in February 2003 than 
results obtained by Mr. C.F. in December 2002. The examiner 
indicated that any changes in thresholds when comparing the 
current audiogram to the VA audiogram in February 2003 may be 
related to the progression of hearing loss since there had 
been approximately a two year time lapse between tests. The 
examiner indicated that the placement of earphones, 
calibration of equipment or attention of the patient during 
testing may have contributed to varied results from Mr. C.F. 
in December 2002 and the VA results in February 2003.


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disability in 
February 2003. Therefore, all of the evidence from the date 
of the initial application for service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In the present case, the severity of the hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the 
criteria, evaluations of hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second. See 38 C.F.R. § 4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. 
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Acevedo- Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test. The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test. The numeric designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear. The same procedure will be followed for the other ear. 
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

The evidence reveals that the veteran has been given three 
audiological examinations, a private audiological examination 
in December 2002 by Mr. C.F., M.C.D.; a February 2003 VA 
audiological examination; and a December 2004 VA audiological 
examination, which included a clarification discussion of why 
prior results may be inconsistent with current VA results.

The audiological examination testing results by Mr. C.F. in 
December 2002 revealed significantly worse results, 
particularly in regards to the speech recognition test 
scores, compared to the results revealed by the later 
February 2003 and December 2004 VA examinations. The December 
2002 private examination revealed speech discrimination 
scores for the Maryland CNC of 64 percent for the right ear 
and 60 percent for the left ear. Only two months later, the 
February 2003 VA examination revealed speech discrimination 
of 96 percent in the right ear and 86 percent in the left 
ear. In December 2004, VA examination revealed speech 
recognition scores of 92 percent in the right ear and 72 
percent in the left ear.

As the December 2002 private audiological examination results 
by Mr. C.F., M.C.D. differed so significantly from the later 
VA examination results, VA obtained another examination along 
with a discussion as to what explained the inconsistent 
results. In December 2004, the VA examiner noted that the 
December 2002 private audiological examination results in the 
frequencies from 1000 to 8000 Hz were consistent with the 
audiogram performed by VA, however the speech recognition 
scores were noticeably inconsistent. The examiner indicated 
that the current speech recognition threshold results were 
more consistent with the February 2003 VA testing results 
than the results obtained from Mr. C.F., M.C.D. in December 
2002. The examiner explained that the inconsistencies and 
variety in testing results presented by the December 2002 
private examination and the later VA examination results were 
likely attributed to environmental factors, which included 
the placement of earphones, calibration of equipment or 
attention of the patient during testing.

Therefore, in weighing the results of the December 2002 
private audiological examination with the results revealed in 
the two subsequent VA audiological examinations, it is 
determined that the VA examinations results carry more 
weight. As the February 2003 and the December 2004 VA 
audiological examinations were conducted by two separate 
physicians, and revealed relatively consistent test results 
compared to each other, the results presented in those two 
examinations appear to more accurately reflect the veteran's 
current level of hearing loss disability. The December 2002 
private audiological examination results, particularly the 
inconsistent speech recognition scores, were appropriately 
explained by the December 2004 VA report as the likely result 
of differences in testing conditions and the subject's 
demeanor during the evaluation.

The February 2003 VA testing results revealed puretone 
thresholds at the 1000, 2000, 3000, and 4000 Hz levels of 45, 
45, 60 and 75 for the right ear, and 45, 60, 65, and 70 for 
the left ear, and the December 2004 VA testing results 
revealed puretone thresholds of 45, 45, 60, and 75 for the 
right ear, and 45, 60, 65, and 70 for the left ear. Thus, 
application of the regulation for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86 is not appropriate, 
as each of the puretone thresholds are not 55 decibels or 
more, and puretone threshold is not 30 decibels or less where 
it is 70 decibels or more at 2000 Hz.

Pursuant to 38 C.F.R. § 4.85, it is noted that the February 
2003 results indicated that the veteran had average puretone 
thresholds of 45 for the right ear, and an average of 51 for 
the left ear. Speech recognition scores were 96 percent for 
the right ear and 86 percent for the left ear. Application of 
these scores to Table VI results in designation of "I" for 
the right ear, and a designation of "II" for the left ear. 
Thus, when the designations of "II" for the poorer left ear 
and "I" for the better right ear due to impaired hearing 
are applied to Table VII, the percentage evaluation for 
hearing impairment is 0 percent, under Diagnostic Code 6100.

The December 2004 VA audiological testing indicated that the 
veteran had average puretone thresholds of 56 for the right 
ear, and an average of 60 for the left ear. Speech 
recognition scores were 92 percent for the right ear and 72 
percent for the left ear. Application of these scores to 
Table VI results in designation of "I" for the right ear, and 
a designation of "V" for the left ear. However, when the 
designations of "V" for the poorer left ear and "I" for 
the better right ear due to impaired hearing are applied to 
Table VII, the percentage evaluation for hearing impairment 
is still 0 percent, under Diagnostic Code 6100.

The audiological examination results indicate that the 
veteran's current hearing impairment does not warrant a 
compensable evaluation, under Diagnostic Code 6100. It needs 
to be emphasized that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the rating schedule to the numeric designations assigned 
after the audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).

Despite the veteran's contentions that his hearing loss is 
substantial and warrants a higher evaluation, he is not a 
medical professional who can make a medical diagnosis on his 
condition. As a lay person, the veteran is competent to 
describe his symptoms, however, he is not competent to make a 
medical diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). Although the 
veteran indicates in his statements that he believes his 
disability warrants a higher rating, he has not provided 
medical evidence demonstrating his manifestations warrant a 
higher rating under the schedular criteria. There is also no 
credible evidence demonstrating that VA improperly conducted 
its audiological examinations. 

Thus the evidence of record indicates that a higher 
compensable evaluation is not warranted. There is also no 
evidence to warrant any additional disability based on the 
criteria. As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to a 
compensable evaluation must be denied. 38 U.S.C.A § 5107 
(West 2002).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


